DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US# 2016/0249266 hereinafter referred to as Kim).

	RE Claim 1, Kim discloses a method comprising: 
	receiving, by a user device of plurality of user devices associated with an Internet Protocol (IP) multicast group (See Kim FIG 9; [0129]), a first IP multicast message that See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	receiving, via the IP multicast communication session, multimedia content (See Kim FIG 9; [0167]-[0178] – receiving MBMS data); and 
	based on a second IP multicast message, terminating processing the multimedia content, wherein the second IP multicast message indicates an end of the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message).

	RE Claim 7, Kim discloses a method comprising: 
	sending, by a network device, to one or more user devices associated with an Internet Protocol (IP) multicast group, a first IP multicast message (See Kim FIG 9; [0129]), wherein the first IP multicast message indicates a start of an IP multicast communication session (See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	sending, to the one or more user devices, via the IP multicast communication session, multimedia content (See Kim FIG 9; [0167]-[0178] – receiving MBMS data), wherein the first IP multicast message causes the one or more user devices to process he multimedia content (See Kim Summary – processing MBMS data as part of obtaining MBMS service)t; and 
	sending, to the one or more user devices, via the IP multicast communication session, a second IP multicast message, wherein the second IP multicast message indicates an end of the IP multicast communication session and causes the one or more See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Chen et al. (US# 2008/0274759 hereinafter referred to as Chen).

	RE Claim 2, Kim discloses a method, as set forth in claim 1 above. Kim does not specifically disclose wherein the user device is associated with a codec, and processing the multimedia content comprises one or more of encoding or decoding at least a portion of the multimedia content based on the codec.
	However, Chen teaches of wherein the user device is associated with a codec (See Chen [0034], [0067] – capabilities such as encoding and decoding), and processing the multimedia content comprises one or more of encoding or decoding at least a portion of the multimedia content based on the codec (See Chen [0034], [0067] – processing multicast multimedia content such as decoding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, wherein the user device is associated with a codec, and processing the multimedia content comprises one or more of encoding or decoding at least a portion of the multimedia content based on the codec, as taught in Chen. One is motivated as such in order to obtain and utilize received multimedia data (See Chen [0034], [0067]).

Claim 6, Kim discloses a method, as set forth in claim 1 above. Kim does not specifically disclose wherein processing the multimedia content comprises one or more of decoding, rendering, playing, or recording the multimedia content.
	However, Chen teaches of wherein processing the multimedia content comprises one or more of decoding, rendering, playing, or recording the multimedia content (See Chen [0034], [0067] – processing multicast multimedia content such as decoding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, wherein processing the multimedia content comprises one or more of decoding, rendering, playing, or recording the multimedia content, as taught in Chen. One is motivated as such in order to obtain and utilize received multimedia data (See Chen [0034], [0067]).

	RE Claim 8, Kim discloses a method, as set forth in claim 1 above. Kim does not specifically disclose wherein the network device and the one or more user devices are each associated with a codec, and wherein the multimedia content is encoded based on the codec.
	However, Chen teaches of wherein the network device and the one or more user devices are each associated with a codec (See Chen [0034], [0067] – capabilities such as encoding and decoding), and wherein the multimedia content is encoded based on the codec (See Chen [0034], [0067] – multicast multimedia content being encoded).
See Chen [0034], [0067]).

Claims 3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Bhatti et al. (US# 2009/0201844 hereinafter referred to as Bhatti).

	RE Claim 3, Kim discloses a method, as set forth in claim 1 above. Kim does not specifically disclose further comprising: 
	receiving, from another user device, a discovery request; and 
	sending, based on the discovery request, a message to cause the user device to be associated with the IP multicast group.
	However, Bhatti teaches of 
	receiving, from another user device, a discovery request (See Bhatti [0012], [0014] – receiving join request from other user device); and 
	sending, based on the discovery request, a message to cause the user device to be associated with the IP multicast group (See Bhatti [0012], [0014] – sending join request reply to cause user device to join multicast group).
See Bhatti Background; Summary).

	RE Claim 9, Kim discloses a method, as set forth in claim 7 above. Kim does not specifically disclose further comprising determining, by the network device, the IP multicast group.
	However, Bhatti teaches of 
	determining, by the network device, the IP multicast group (See Bhatti [0012], [0014] – network device sending join request to discover IP multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, comprising determining, by the network device, the IP multicast group, as taught in Bhatti. One is motivated as such in order to improve efficiency when utilizing multicast/broadcast messaging in a network (See Bhatti Background; Summary).

	RE Claim 10, Kim, modified by Bhatti, discloses a method, as set forth in claim 9 above, wherein determining the IP multicast group comprises: 
See Bhatti [0012], [0014] – sending join request to other user device); and 
	determining, based on one or more responses from the one or more user devices, the IP multicast group (See Bhatti [0012], [0014] – receiving join request reply to determine multicast group).

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Zhu et al. (US# 2020/0267513 hereinafter referred to as Zhu).

	RE Claim 4, Kim discloses a method, as set forth in claim 1 above. Kim does not specifically disclose wherein receiving the first IP multicast message is based on a trigger condition, wherein the trigger condition comprises one or more of detecting a motion associated with another user device, detecting an interaction associated with the another user device, or determining that a threshold associated with the another user device is satisfied.
	However, Zhu teaches of wherein receiving the first IP multicast message is based on a trigger condition, wherein the trigger condition comprises one or more of detecting a motion associated with another user device, detecting an interaction associated with the another user device (See Zhu [0381] – based on interaction with other device, trigger condition for establishing multicast transmission), or determining that a threshold associated with the another user device is satisfied.
See Zhu Background; Summary).

	RE Claim 12, Kim discloses a method, as set forth in claim 7 above. Kim does not specifically disclose wherein sending the first IP multicast message is based on a trigger condition, wherein the trigger condition comprises one or more of detecting a motion associated with the network device, detecting an interaction associated with the network device, or determining that a threshold associated with the network device is satisfied.
	However, Zhu teaches of wherein sending the first IP multicast message is based on a trigger condition, wherein the trigger condition comprises one or more of detecting a motion associated with the network device, detecting an interaction associated with the network device (See Zhu [0381] – based on interaction with other device, trigger condition for establishing multicast transmission), or determining that a threshold associated with the another user device is satisfied.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in See Zhu Background; Summary).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Nishida et al. (US# 2012/0270574 hereinafter referred to as Nishida).

	RE Claim 5, Kim discloses a method, as set forth in claim 1 above, wherein processing the multimedia content 3426141.0311U1comprises automatically processing, based on the first IP multicast message, the multimedia content (See Kim FIG 9 – receiving and processing multimedia content).
	Kim does not specifically disclose wherein the first IP multicast message comprises the multimedia content.
	However, Nishida teaches of wherein the first IP multicast message comprises the multimedia content (See Nishida [0034]-[0035] – including session start signal w/user data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, wherein the first IP multicast message comprises the multimedia content, as taught See Nishida Background; Summary).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Ananthanarayanan et al. (US# 2011/0122784 hereinafter referred to as Ananthanarayanan).

	RE Claim 11, Kim discloses a method, as set forth in claim 7 above. Kim does not specifically disclose wherein the IP multicast group comprises a user-defined multicast group.
	However, Ananthanarayanan teaches of wherein the IP multicast group comprises a user-defined multicast group (See Ananthanarayanan [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, wherein the IP multicast group comprises a user-defined multicast group, as taught in Ananthanarayanan. One is motivated as such in order to better prioritize data being transmitted/received (See Ananthanarayanan Background; Summary).

Claims 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Chiu et al. (US# 2015/0281769 hereinafter referred to as Chiu).

RE Claim 13, Kim discloses a method, as set forth in claim 7 above, wherein the method further comprises: 
	receiving, by the network device from a user device of the one or more user devices, a third Internet Protocol (IP) multicast message (See Kim FIG 9; [0129]), wherein the third IP multicast message indicates a start of another IP multicast communication session (See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	receiving, from the user device via the another IP multicast communication session, additional multimedia content (See Kim FIG 9; [0167]-[0178] – receiving MBMS data); and 
	receiving, from the user device, a fourth IP multicast message, wherein the fourth IP multicast message indicates an end of the another IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message).
	Kim does not specifically disclose wherein the network device is associated with another IP multicast group.
	However, Chiu teaches of wherein the network device is associated with another IP multicast group (See Chiu [0020] – first and second devices associated with different multicast groups).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, wherein the network device is associated with another IP multicast group, as taught in Chiu. One is motivated as such in order to better establish communication between different devices that are not already associated with each other (See Chiu Summary; [0020]).

	RE Claim 14, Kim, modified by Chiu, discloses a method, as set forth in claim 13 above, further comprising: 
	processing the additional multimedia content (See Kim FIG 9 – receiving and processing multimedia content); and 
	terminating, based on the fourth IP multicast message, processing the additional multimedia content (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message).

	RE Claim 15, Kim discloses a method comprising: 
	receiving, by a first user device associated with a first Internet Protocol (IP) multicast group from a second device, a first IP multicast message  (See Kim FIG 9; [0129]), wherein the first IP multicast message indicates a start of a first IP multicast communication session (See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	based on a second IP multicast message, terminating processing multimedia content, wherein the second IP multicast message indicates an end of the first IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message); 
	sending, to the second user device, a third IP multicast message, wherein the third IP multicast message indicates a start of a second IP multicast communication session (See Kim FIG 9; [0167]-[0178] – repeating step of MBMS session start); 
	sending, to the second user device via the second IP multicast communication session, additional multimedia content, wherein the third IP multicast message causes See Kim FIG 9; [0167]-[0178] – repeating step of receiving MBMS data); and 
	sending, to the second user device, a fourth IP multicast message, wherein the fourth IP multicast message indicates an end of the second IP multicast communication session and causes the second user device to terminate processing the additional multimedia content (See Kim FIG 10; [0164], [0183]-[0194] – repeating step of MBMS session stop message).
	Kim does not specifically disclose wherein the second device is associated with another IP multicast group.
	However, Chiu teaches of wherein the second device is associated with another IP multicast group (See Chiu [0020] – first and second devices associated with different multicast groups).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, wherein the second device is associated with another IP multicast group, as taught in Chiu. One is motivated as such in order to better establish communication between different devices that are not already associated with each other (See Chiu Summary; [0020]).

	RE Claim 18, Kim, modified by Chiu, discloses a method, as set forth in claim 15 above, wherein a third IP multicast group comprises the first user device and the second user device (See Chiu [0066]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Chiu et al. (US# 2015/0281769 hereinafter referred to as Chiu) and Bhatti et al. (US# 2009/0201844 hereinafter referred to as Bhatti).

	RE Claim 16, Kim, modified by Chiu, discloses a method, as set forth in claim 15 above. Kim, modified by Chiu, does not specifically disclose determining that the second IP multicast group comprises the second user device.
	However, Bhatti teaches of 
	determining that the second IP multicast group comprises the user second device (See Bhatti [0012], [0014] – network device sending join request to discover IP multicast group and determine if multicast group device responds showing that it is part of the multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Chiu, comprising determining that the second IP multicast group comprises the second user device, as taught in Bhatti. One is motivated as such in order to improve efficiency when utilizing multicast/broadcast messaging in a network (See Bhatti Background; Summary).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Chiu et al. (US# .

	RE Claim 17, Kim, modified by Chiu, discloses a method, as set forth in claim 15 above. Kim, modified by Chiu, does not specifically disclose wherein one or more of the first IP multicast group or the second IP multicast group comprises a user-defined multicast group.
	However, Ananthanarayanan teaches of wherein one or more of the first IP multicast group or the second IP multicast group comprises a user-defined multicast group (See Ananthanarayanan [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Chiu, wherein one or more of the first IP multicast group or the second IP multicast group comprises a user-defined multicast group, as taught in Ananthanarayanan. One is motivated as such in order to better prioritize data being transmitted/received (See Ananthanarayanan Background; Summary).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Chiu et al. (US# 2015/0281769 hereinafter referred to as Chiu) and Zhu et al. (US# 2020/0267513 hereinafter referred to as Zhu).

RE Claim 19, Kim, modified by Chiu, discloses a method, as set forth in claim 15 above. Kim, modified by Chiu, does not specifically disclose wherein receiving the first IP multicast message is based on a trigger condition, wherein the trigger condition comprises one or more of detecting a motion associated with the second user device, detecting an interaction associated with the second user device, or determining that a threshold associated with the second user device is satisfied.
	However, Zhu teaches of wherein receiving the first IP multicast message is based on a trigger condition, wherein the trigger condition comprises one or more of detecting a motion associated with the second user device, detecting an interaction associated with the second user device, or determining that a threshold associated with the second user device is satisfied (See Zhu [0381] – based on interaction with other device, trigger condition for establishing multicast transmission), or determining that a threshold associated with the another user device is satisfied.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Chiu, wherein receiving the first IP multicast message is based on a trigger condition, wherein the trigger condition comprises one or more of detecting a motion associated with the second user device, detecting an interaction associated with the second user device, or determining that a threshold associated with the second user device is satisfied, as taught in Zhu. One is motivated as such in order to improve transmission efficiency (See Zhu Background; Summary).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Chiu et al. (US# 2015/0281769 hereinafter referred to as Chiu) and Chen et al. (US# 2008/0274759 hereinafter referred to as Chen).

	RE Claim 20, Kim, modified by Chiu, discloses a method, as set forth in claim 15 above. Kim, modified by Chiu, does not specifically disclose wherein one or more of processing the multimedia content or processing the additional multimedia content comprises one or more of decoding, rendering, playing, or recording, the multimedia content or the additional multimedia content.
	However, Chen teaches of wherein one or more of processing the multimedia content or processing the additional multimedia content comprises one or more of decoding, rendering, playing, or recording, the multimedia content or the additional multimedia content (See Chen [0034], [0067] – processing multicast multimedia content such as decoding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Chiu, wherein one or more of processing the multimedia content or processing the additional multimedia content comprises one or more of decoding, rendering, playing, or recording, the multimedia content or the additional multimedia content, as taught in Chen. One is motivated as such in order to obtain and utilize received multimedia data (See Chen [0034], [0067]).

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach the elements of claims 1 and 7, the Examiner respectfully disagrees. The Applicant has argued that Kim is silent with respect to “receiving, by a user device of a plurality of user devices associated with an Internet Protocol (IP) multicast group, a first IP multicast message that comprises a start of an IP multicast communication session; [and]…based on a second IP multicast message, terminating processing the multimedia content, wherein the second IP multicast message indicates an end of the IP multicast communication session”. In addition, the Applicant has argued that an eNB leaving a multicast session does not teach a user device terminating processing multimedia content which may have been received during the multicast session and that in Kim, user plane data may continue to be processed after the multicast session is terminated. The Examiner submits that firstly, nowhere in Kim does it show that further processing of the multimedia content takes place after the UE receives the “MBMS session stop” message and releases the E-RAB (i.e. MRB)/eNB leaves the multicast session. That is, when the MBMS session is “stopped”, no more multimedia content is received by the UE and therefore “processing” of multimedia content would also stop (i.e. there is nothing to process as multimedia content previously received can be considered already “processed”). Secondly, even if in Kim the user plane data “may continue to be processed after the multicast session is terminated”, arguendo, this does not mean that user plane data is or has to be processed after the multicast session is terminated. 
arguendo, not all devices are necessarily associated with every group or another device’s group). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.